DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 12/9/21 in which claims 28-43 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Drawings
The drawings are objected to for the following:
Review is needed of Fig. 48 as there seems to be a lead line without reference numeral
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Page 70 “air flow 766” is missing from Fig. 48
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following same reference characters have been used to designate both different elements:
Page 18 Line 24 already recites reference numeral “120” in “optional boss with Rivnut 120” in regards to Fig. 1; however, page 107 Line 24 then recites “outside shell 120” in regards to Fig. 81
The drawings are further objected to
Page 107 Line 24 needs review whether it should read “outside shell 1210”, especially as reference 120 was already used on page 18 Line 24 for “optional boss with Rivnut 120” in reference to Fig. 1
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Clarification is requested of page 28 Lines 9-13 “TE helmet cooling, heating, and ventilating system 174 with condensate management that can comprise filter 175, a blower or fans 176, a blower(s) adapter 177, and a thermoelectric device 178, resistive heater, or smaller open space for ambient ventilation”, herein abbreviated as “management that can comprise A, B or C, D, and E, F, or G”; the bolded terms “and” and “or” are unclear as to which of A-G are combined (and) and which are the options (or); for example, is it reciting “A, B or C, D, E, F, or G” or “A, B or C, D+ E, F, or G” or some other combination? Is the “and” improper?
Page 37 Lines 25-29 are an incomplete sentence--paraphrasing “Fig. 18A 402 is of without 422 of Fig. 19A?”
Appropriate correction is required.
The amendment filed 12/9/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 71 Line 5 “holes in surface 796” relative to Fig. 49A is considered new matter; support has not been found for the aforementioned; the term for 796 was introduced to provide specification support for drawing reference 796; however, the original disclosure does not provide support for holes in surface 796; examiner may suggest removing 796 from the drawings along with the new matter in the specification
Page 98 Line 28-page 99 Line 1 “Fig. 73 is a rear view of a resistive air convection helmet and visor…with optional extended shell and rear cover and ventilation system adapter 1010” is considered new matter; the term for 1010 was introduced to provide specification support for drawing reference 1010; however, the original disclosure does not provide support for the name and purpose of 1010; examiner may suggest removing 1010 from the drawings along with the new matter in the specification
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 28-43 are not found in the specification
Claim Objections
Claim(s) 28, 29, 31, 34, 35, 37, and 42 is/are objected to because of the following informalities: 
Claim 28 Line 7 “a least one blower” should read “at least one blower”
Claim 28 Line 7 “thermoelectic” should read “thermoelectric”
Especially in light of the specification antecedent basis and new matter/indefiniteness issues:
Claim 28 “rejector”--is this rejector heat exchanger 5?
Claim 28 “connector”-- it is not altogether clear what structure(s) in the figures applicant is meaning to refer to, such as Fig. 75A page 103 Lines 14-16 or Figure 42
Claim 28 Line 8 it is unclear which structure is the subject of “between”; as best understood, there should not be a comma between “housing, between” in order to indicate that the pump is between the air inlet and the air outlet; should this not be the case, a 112(b) indefiniteness rejection may be merited
For proper antecedent basis:
Claim 28 Line 8 before “air inlet” add --at least one-- in light of Claim 28 Lines 6-7
Claim 28 Line 8 before “air outlet” add --at least one-- in light of Claim 28 Line 7
Claim 28 Line 8 before “heat pump” add --at least one-- in light of Claim 28 Line 7
Claim 28 Line 9 before “heat pump” add --at least one--
Claim 28 Line 10 before “air outlet” add --at least one--
Claim 28 Line 12 before “blower” add --at least one-- in light of Claim 28 Line 7
Claim 28 Line 12 before “heat pump” add --at least one--
Claim 28 Line 13 before “heat pump” add --at least one--
Claim 28 Line 14 before “heat pump” add --at least one--
Claim 31 Line 2 before “air inlet” add --at least one-- (two instances)
Claim 29 for more proper antecedent basis should read “wherein the at least one blower is a plurality of a blowers and wherein the at least one heat pump is a plurality of heat pumps within the housing”
The aforementioned are similarly applied as appropriate for Claims 34-43
Claim 42 after “structure” delete “layer” for proper antecedent basis in light of Claim 34 Line 3 
Should there be disagreement with any of the aforementioned, at least 112(b) indefiniteness rejection(s) may be warranted without constituting new rejection(s)
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claim(s) 28-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset:
 It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the original disclosure has support been indicated or found as indicated below.
Examiner notes that all previous claims were cancelled and new Claims 28-43 were introduced.  No support (such as specific Figures) has been indicated; even if certain sections of claim limitations may find support in certain figures (such as indicated below), no support has been found that all such figures can be utilized with one another.  As such, Claims 28-43 overall are indicated as new matter pending clarification.  It is recommended to clearly point out the support not only the figures/specification, but also the support indicating such structures can be utilized together if in separate figures.  Such indication as to what figures are associated together is important at the least because there are multiple embodiments disclosed (ex. Fig. 62 and Fig. 75A are different at the least for the arrangement of the shell, air flow structure, and thermal insulation layer; Fig. 42A and 44D are also different as their reference numerals indicate for outer shell and air flow structure).  Examiner notes that even if support was found for certain limitations, it is unclear which embodiment it was directed to (for ex. Fig. 62 versus Fig. 75A in Claims 30, 36, and 43; Claims 33 and 41 embodiments as well), let alone finding support for all structures recited.  For examples of sections of claim limitations found in certain figures but not necessarily usable with one another:
Claim 28 convective system 705 in Fig. 42
Claim 28 housing 660 Fig. 29 (and as such, the inlet/outlet is not 603, 614 but of Fig. 7)
Claim 28 blower (fan 176)
Claim 31 air filter 175 Fig. 8
Claim 32 controller Fig. 56
Aforementioned similarly applied as appropriate for Claims 34-43
Furthermore, Claim 28 Line 3 “air flow structure coupled to the inner surface of the shell”; first, it is unclear how applicant is defining “inner surface,” especially in light of the lack of drawing annotations; furthermore, no support has been found for the term “coupled”.  Examiner may suggest “adjacent.”
Claim 28 Lines 7-8 “at least one thermoelectric heat pump”; as best understood, this is referring to 178; however, it is unclear where applicant is getting the support for “at least one”; is this Fig. 56 “two or more thermoelectric modules”?  But as similarly aforementioned, it is unclear where the support is found for Fig. 56 being utilized in conjunction of even one of the various other figures in which some, but not all, of the terms might be found
Claim 28 Lines 8-9 “the heat pump having a rejector” is new matter pending clarification; especially as it is unclear what structure “rejector” is referring to, as previously understood, “rejector” was rejector air opening 136 in Fig. 1 belonging to the rear cover 124.  It is unclear how “rejector” now belongs to the heat pump; even if rejector is referring to “rejector heat exchanger 5” in Fig. 2C page 23, that structure also belongs to the rear cover	
Claim 28 Line 10 “connector” is new matter pending clarification; especially as it is unclear what structure “connector” is referring to, it is unclear whether the limitations associated with the term (such as “configured to removably connect the air outlet of the convective system housing to the air flow structure”) is properly supported; is this referring to the velcro system of Fig. 45?  Is this referring to the annotated portion of Fig. 43 below (which is also unclear if it’s 737 adapter in Fig. 45A or 765 adapter air duct of Fig. 48?); as best understood, only Fig. 42A shows any potential “connection” to a labeled air flow structure (709); what part of Fig. 42A is the connector?

    PNG
    media_image1.png
    421
    355
    media_image1.png
    Greyscale

Claim 38 “convective system is configured to both heat and cool air flowing through the system” is considered new matter pending clarification; it is unclear what structure such a statement is dependent upon especially as such a statement is not found in the specification; is it the existence of two pumps?  Pending clarification, this statement is interpreted as encompassing new matter
Claim 40 “housing removably couples to both the exterior surface of the shell and the connector” is considered new matter pending clarification; especially in light of the clarity regarding which drawings provide support, and the lack of clarity surrounding the term “couples” and “connector,” support is not found for the recitation; as best understood, the connector connects the housing to the shell at least eventually.  It is unclear if this is applicant’s intended interpretation of such a claim or if applicant means to recite that the housing somehow has two separate connections-- one to the connector, and one to the shell 
Claim 43 “thermal insulation layer comprises a radiation cross-linked closed cell foam” is considered new matter at least based on its dependence on Claim 36 and what Claim 36 recites.  The recitation of Claim 43 alone may have support in Fig. 18A page 37 and potentially Fig. 2 page 20.  However, neither of these figures provide support for such a material being in the figures disclosed for the thermal insulation layer of Claim 36, specifically being between the inner surface of the shell and the air flow structure.  As such, Claim 43 is considered new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 30, 33, 36, 38, 40, 41, 43 is/are rejected under U.S.C. 112(b).
The term “inner surface of the shell” in Claim 30 Line 2 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of drawing annotations, specification antecedent basis objections, and 112(a) new matter issues wherein support has not been found for the claims (such as which figures the claims are based on and how multiple figures can be utilized together), it is unclear what “inner surface” refers back to in the disclosure and therefore how to interpret its location and what embodiment the claim is referring to, and therefore the rest of the claim limitation.  For example, it is unclear if “thermal insulation layer” which is claimed as “disposed between the inner surface of the shell and the air flow structure” is 955 (and therefore the inner surface is where a user’s head would be and the air flow structure is 952 in Fig. 62), or if it’s 1123 (and therefore the inner surface is the surface opposing the surface on which is lead line 1120 and the air flow structure is 1121 in Fig. 75A).  It is unclear if this limitation is based on Fig. 62 (which doesn’t make sense if the inner surface is that potentially configured to contact a user’s head, as the air flow structure 952 is between that of the outer shell 951 and the thermal insulation layer 955), or on Fig. 75A; but if it is based on Fig. 75A (wherein it is an opposing surface of an outer surface of a shell layer), such an interpretation does not work with later Claim 43 (dependent on Claim 36 which is the same as Claim 30).  It is unclear if applicant meant to have two different interpretations of the term “inner surface.”  Examiner further notes that though Fig. 42A also illustrates a shell 701 and airflow structure 709 (as corrected in drawings 8/18/21), it is directed to an impact absorbing layer 624 and not to a thermal insulation layer. 
The term “inner surface of the shell” of Claim 33 Line 2 is unclear and therefore renders the claim indefinite.  Although the interpretation seems to be consistently that of being the opposing surface of an outer surface of a layer and not that potentially configured to contact a user’s head, it is unclear which figure this is directed to, and whether “inner surface” is meant to be similarly interpreted as that for Claim 30 (should Claim 30 be that of potentially configured to contact a user’s head).  Although Claim 33 does not depend on Claim 30, it is unclear if applicant means to have two different interpretations of the term “inner surface” especially in light of the indefiniteness of Claim 30.  Is this “inner surface” the opposing surface of the outer surface for lead line shell 1417 in Fig. 89, whose figure was last amended 12/9/21, such that the impact absorbing layer is 1403 and air flow structure is 1416?  Or is it directed to Fig. 42A whose figure was last amended 8/18/21 with a similar interpretation of being the opposing surface of the outer surface for lead line shell 701, such that the impact absorbing layer is 624 and the air flow structure is 709?  Or is it directed to Figure 44D last amended 8/18/21, with a similar interpretation of being the opposing surface of the outer surface for lead line shell 623, such that the impact absorbing layer is 624 and the air flow structure is 836?  Examiner notes that though the impact absorbing layer is similarly labeled 624 between Figs. 42A and 44D, clearly the shell and air flow structure are different.  Or is it directed to Fig. 2 last amended 12/9/21, with a similar interpretation of being the opposing surface of the outer surface for lead line shell 111, such that the impact absorbing layer is 160 and the air flow structure is 154?  
The aforementioned also apply for Claims 36 and 41, respectively.
The term “convective system is configured to both and cool air flowing through the system” in Claim 38 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of specification antecedent basis, it is unclear what structure(s) meet the recitation.  Does it require two pumps or is already met if Claim 34 is met?  The latter is assumed, but pending clarification, a 112(a) enablement rejection may also be warranted without constituting a new rejection.
The term “housing removably couples to both the exterior surface of the shell and the connector” in Claim 40 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of drawing support and new matter rejections, it is unclear how the housing has two separate connection capabilities-- one to the connector and one to the shell.  
Claim 40 recites the limitation "the exterior surface of the shell" in Line 2.  There is insufficient antecedent basis for this limitation in the claim, specifically “the exterior surface”.  Especially in light of the lack of clarity surrounding “inner surface,” it is unclear whether this is a typographical error and was meant to recite “the outer surface” for antecedent basis with Claim 34 Line 2 or if “exterior surface” is a separate surface; if the latter, it is unclear what surface this is referring to, especially in light of the lack of support in the drawings and the specification antecedent basis.  
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 30, 36 inner surface interpreted as that potentially configured to contact the head
Claim 33, 41 inner surface interpreted as either that potentially configured to contact the head or the opposing side of the outer side of the layer
Claim 38 interpreted as functional and met by the structure of Claim 34
Claim 40 interpreted as “outer surface”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936.
Regarding Claim 28, Feher ‘944 teaches a headgear apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 2 Lines 28-29 "air conditioned helmet apparatus…10") comprising:
a shell having an inner surface and an outer surface (see Fig. 1; Col. 2 Line 30 “helmet 12”; inasmuch as helmet 12 has a thickness, it has an inner/outer surface);
an air flow structure coupled to the inner surface of the shell (see Figs. 1  and 4; Col. 3 Lines 1-3 "inside of the helmet shell 12 is covered with a multi-layer structure 48"; Col. 3 Lines 6, 7 12-13 "structure 48 includes…air-conduiting layer 52 preferably formed from a tubular textile material 54"; inasmuch as the air flow structure at least eventually connects to the shell and the shell has an inner surface, coupling is as recited),
the air flow structure comprising a tubular spacer fabric (Col. 3 Lines 12-13, 16-18 "tubular textile material 54…includes woven tubes interwoven with each other which do not compress more than 5 percent during wearing use of the helmet shell"; as such, it is a spacer; wherein it is known that textiles are made of fabric, see extrinsic evidence Textile Blogspot NPL);
a convective system coupled to the outer surface of the shell (Col. 2 Lines 31-32 "air conditioning apparatus 14 secured to an outer rear surface of the helmet"; Col. 2 Lines 53-55 "support 34…cooperating with…seal 36 serves to mechanically secure the apparatus 14 to the helmet"),
the system configured to produce a stream of heated or cooled air (Col. 2 Lines 45-47 "ambient air to a heat pump 26 where part of the air stream is moved across a 'cold' part (when cooling is desired)"; Col. 2 Lines 45, 50-51 "ambient air to a heat pump 26…air stream…passes simultaneously over the apparatus 'hot' part")
and comprising a housing (see illustration of apparatus 14 indicating housing) having
at least one air inlet (Col. 3 Lines 39-40 "filter 62 can be…located at the air inlet of the pump apparatus 14"),
at least one air outlet (Col. 2 Lines 46-49"air stream is moved…to a conduit 28…for distribution to the helmet interior"),
and at least one blower and at least one thermoelectric heat pump disposed within the housing, between the air inlet and the air outlet (Col. 2 Line 44 "blower mechanism 24"; Col. 2 Line 45 "heat pump 26"; see Fig. 1 for between),
the heat pump having a rejector for venting hot air produced by the heat pump to outside the apparatus (Col. 2 Lines 52-53 "conduit 32 removing waste heat to the ambient").

Feher ‘944 does not explicitly teach wherein the convective system is removably coupled,
d) a connector configured to removably connect the air outlet of the convective system housing to the air flow structure.
However, all elements couplable are removable depending on force exerted,
and Feher ‘944 does at least suggest a connector (Col. 2 Lines 53-55 "support 34…cooperating with…seal 36 serves to mechanically secure the apparatus 14 to the helmet").

Nevertheless, Schmidt teaches wherein the convective system is removably coupled (see Figs. 1 and 2; [0018] "velcro tape 15 is firmly connected to the helmet shell 1.  The associated other layer of Velcro 16 is located on the separate unit 5"; [0016] "ventilation device consisting of a separate unit 5").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 to have the removable coupling of Schmidt to provide user options, especially as Schmidt teaches such a removable structure is known for heating/cooling units ([0007], [0010]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Feher further teaches d) a connector configured to removably connect the air outlet of the convective system housing to the air flow structure (wherein element 16 is the connector on the housing; inasmuch as Fig. 1 of Schmidt shows channels 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Feher’s connector would still ensure the proper conduit 28 of Feher ‘944 to the appropriate air flow structure as recited).

	Feher ‘944 also does not explicitly teach e) a condensate wick disposed within the housing, below the blower and heat pump,
the condensate wick configured to collect condensation formed by the heat pump and evaporate the collected condensation using the hot air produced by the heat pump.

Feher ‘936 teaches e) a condensate wick disposed within the housing, below the blower and heat pump (see Fig. 3; Col. 5 Line 29 "blower 70"; Col. 5 Lines 16-17 “heat pump 50 includes a housing 52”; Col. 5 Lines 49-51 "across the bottom end 90 of the housing 52 a condensation trap or wick evaporator 92 spanning from the warm side 86 to the cool side 87"; Col. 5 Line 34 "thermoelectric device 80, preferably a peltier effect module”),
the condensate wick configured to collect condensation formed by the heat pump and evaporate the collected condensation using the hot air produced by the heat pump (Feher ‘936 teaches the condensate wick and pump which meets the structural limitations in the claims and performs the functions as recited such as being capable of collecting and evaporating as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 with the condensate wick of Feher ‘936 such as the housing of ‘944 is replaced with that of ‘936 as a simple substitution of one cooling/heating device for another as both accomplish a similar purpose within a helmet (Feher ‘936 Col. 7 Line 66-Col. 8 Line 3) and/or in order to better dispel condensation during use (Feher ‘936 Col. 7 Lines 37-55).
Regarding Claim 30, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 28.
Feher ‘944 further teaches wherein the apparatus further comprises a thermal insulation layer disposed between the inner surface of the shell and the air flow structure (see Fig. 1, 4; Col. 3 Line 30 "ribbon 60 of insulation material", wherein interpretation of "inner surface" is as contacting head, where air flow structure is 52/54).
Regarding Claim 31, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 28.
Feher ‘944 further teaches wherein the apparatus further comprises an air filter positioned proximate the air inlet of the convective system for filtering air entering the air inlet (Col. 3 Lines 39-40 "filter 62 can be…located at the air inlet of the pump apparatus 14").
Regarding Claim 33, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 28.
Feher ‘944 further teaches wherein the apparatus further comprises an impact absorbing layer disposed between the inner surface of the shell and the air flow structure (see Fig. 4; Col. 3 Lines 7-10 "first layer 50 covering and contacting the inner surface of the helmet shell 12 that is constructed of an impact absorbing material having a primary function of protecting a wearer's head against impact shock", wherein the air flow structure is 52/54 wherein the inner surface can either be that contacting the head or the opposing side of the outer side of 12”).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936, as applied to Claim(s) 28, 30, 31, 33 above, further in view of Feher (USPN 7480950), herein Feher ‘950.
Regarding Claim 29, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 28.
Feher ‘944 further teaches wherein there are a plurality of blowers within the housing (Col. 4 Lines 10-12 "separate or second blower mechanism 74 solely used to empty waste heat from the apparatus 14 to the ambient"; see Fig. 3).

Feher ‘944 does not explicitly teach wherein there are a plurality of heat pumps within the housing.

Feher ‘950 teaches wherein there are a plurality of heat pumps within the housing (see Fig. 3; Col. 5 Lines 39-42 "PTC heating module 30 with heat exchanging fins 32...PTC heating elements 36…mounted in the middle of the heat exchangers 32").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 to have a plurality of pumps in order to reduce the cost of the product while increasing product reliability, and/or depending on the amount of heating effect desired (Col. 5 Lines 53-55, especially as it is known in the art to utilize seat technology for helmets for similar purpose of ventilation, see extrinsic evidence Feher ‘936, and Feher ‘950 Col. 1 Line 62 “ventilated mode”).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936, as applied to Claim(s) 28, 30, 31, 33 above, further in view of Bikes (USPN 7571615).
Regarding Claim 32, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 28.
Feher ‘944 does not explicitly teach wherein the apparatus further comprises a controller for controlling the convective system.

Bikes teaches wherein the apparatus further comprises a controller for controlling the convective system (see Fig. 1; Col. 5 Lines 10-11 "control module 94…electronically coupled to the fan and the conductor"; Col. 5 Lines 21-25 "control module has a polarity switching subassembly 102.  In this configuration the device may be used to cool the inside of the helmet, or to warm the inside of the helmet.  By changing polarity of the control module, the device acts as a heater or a cooler").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 to have a controller as taught by Bikes in order to more easily control the heating/cooling configurations.

Claim(s) 34, 36-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936.
Regarding Claim 34, Feher ‘944 teaches a headgear apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 2 Lines 28-29 "air conditioned helmet apparatus…10") comprising:
a shell having an inner surface and an outer surface (see Fig. 1; Col. 2 Line 30 “helmet 12”; inasmuch as helmet 12 has a thickness, it has an inner/outer surface);
an air flow structure coupled to the inner surface of the shell (see Figs. 1 and 4; Col. 3 Lines 1-3 "inside of the helmet shell 12 is covered with a multi-layer structure 48"; Col. 3 Lines 6, 7 12-13 "structure 48 includes…air-conduiting layer 52 preferably formed from a tubular textile material 54"; inasmuch as the air flow structure at least eventually connects to the shell and the shell has an inner surface, coupling is as recited),
a convective system configured to produce a stream of air (Col. 2 Lines 31-32 "air conditioning apparatus 14 secured to an outer rear surface of the helmet"; Col. 2 Lines 45-47 "ambient air to a heat pump 26 where part of the air stream is moved across a 'cold' part (when cooling is desired)"; Col. 2 Lines 45, 50-51 "ambient air to a heat pump 26…air stream…passes simultaneously over the apparatus 'hot' part")
the system disposed along the outer surface of the shell (Col. 2 Lines 31-32 "air conditioning apparatus 14 secured to an outer rear surface of the helmet"; Col. 2 Lines 53-55 "support 34…cooperating with…seal 36 serves to mechanically secure the apparatus 14 to the helmet"),
and comprising a housing (see illustration of apparatus 14 indicating housing) having
at least one air inlet (Col. 3 Lines 39-40 "filter 62 can be…located at the air inlet of the pump apparatus 14"),
at least one air outlet (Col. 2 Lines 46-49"air stream is moved…to a conduit 28…for distribution to the helmet interior"),
and at least one blower and at least one thermoelectric heat pump disposed within the housing, between the air inlet and the air outlet (Col. 2 Line 44 "blower mechanism 24"; Col. 2 Line 45 "heat pump 26"; see Fig. 1 for between),
the heat pump having a rejector for venting hot air produced by the heat pump to outside the apparatus (Col. 2 Lines 52-53 "conduit 32 removing waste heat to the ambient").

Feher ‘944 does not explicitly teach d) a connector configured to connect the air outlet of the convective system housing to the air flow structure.

Schmidt teaches d) a connector configured to connect the air outlet of the convective system housing to the air flow structure (see Figs. 1 and 2; [0018] "velcro tape 15 is firmly connected to the helmet shell 1.  The associated other layer of Velcro 16 is located on the separate unit 5"; [0016] "ventilation device consisting of a separate unit 5").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 to have the connector of Schmidt to provide user options, especially as Schmidt teaches such a removable structure is known for heating/cooling units ([0007], [0010]).

Feher ‘944 also does not explicitly teach e) a condensate wick disposed within the housing, below the blower and heat pump.
the condensate wick configured to collect condensation formed by the heat pump and evaporate the collected condensation using the hot air produced by the heat pump.

Feher ’936 teaches e) a condensate wick disposed within the housing, below the blower and heat pump (see Fig. 3; Col. 5 Line 29 "blower 70"; Col. 5 Lines 16-17 “heat pump 50 includes a housing 52”; Col. 5 Lines 49-51 "across the bottom end 90 of the housing 52 a condensation trap or wick evaporator 92 spanning from the warm side 86 to the cool side 87"; Col. 5 Line 34 "thermoelectric device 80, preferably a peltier effect module”),
the condensate wick configured to collect condensation formed by the heat pump and evaporate the collected condensation using the hot air produced by the heat pump (Feher ‘936 teaches the condensate wick and pump which meets the structural limitations in the claims and performs the functions as recited such as being capable of collecting and evaporating as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 with the condensate wick of Feher ‘936 such as the housing of ‘944 is replaced with that of ‘936 as a simple substitution of one cooling/heating device for another as both accomplish a similar purpose within a helmet (Feher ‘936 Col. 7 Line 66-Col. 8 Line 3) and/or in order to better dispel condensation during use (Feher ‘936 Col. 7 Lines 37-55).
Regarding Claim 36, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
The body of Claim 36 is the same as the body of Claim 30.  As such, see the aforementioned rejection of the body of Claim 30 for the rejection of the body of Claim 36.
Regarding Claim 37, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
The body of Claim 37 is the same as the body of Claim 31.  As such, see the aforementioned rejection of the body of Claim 31 for the rejection of the body of Claim 37.
Regarding Claim 38, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
Feher ‘944 further teaches wherein the convective system is configured to both heat and cool air flowing through the system (Col. 2 Lines 45-47 "ambient air to a heat pump 26 where part of the air stream is moved across a 'cold' part (when cooling is desired)"; Col. 2 Lines 45, 50-51 "ambient air to a heat pump 26…air stream…passes simultaneously over the apparatus 'hot' part"; wherein the heat pump both heats and cools air and the heat pump is part of the system).
Regarding Claim 40, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
Modified Feher ‘944 further teaches wherein the convective system housing removably couples to both the exterior surface of the shell and the connector (see Fig. 2 of Schmidt wherein the housing is removable to the connector 15 on the exterior surface of the shell, which would be similar to that when applied to Feher ‘944).
Regarding Claim 41, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
The body of Claim 41 is the same as the body of Claim 33.  As such, see the aforementioned rejection of the body of Claim 33 for the rejection of the body of Claim 41.
Regarding Claim 42, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
Feher ‘944 further teaches wherein the air flow structure layer comprises tubular spacer fabric (Col. 3 Lines 6, 7 12-13 "structure 48 includes…air-conduiting layer 52 preferably formed from a tubular textile material 54"; Col. 3 Lines 12-13, 16-18 "tubular textile material 54…includes woven tubes interwoven with each other which do not compress more than 5 percent during wearing use of the helmet shell"; as such, it is a spacer; wherein it is known that textiles are made of fabric, see extrinsic evidence Textile Blogspot NPL).

Claim(s) 35, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936, as applied to Claim(s) 34, 36-38, 40-42 above, further in view of Feher (USPN 7480950), herein Feher ‘950.
Regarding Claim 35, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
The body of Claim 35 is the same as the body of Claim 29.  As such, see the aforementioned rejection of the body of Claim 29 for the rejection of the body of Claim 35.
	Regarding Claim 43, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 36.
	Feher ‘944 does not explicitly teach wherein the thermal insulation layer comprises a radiation cross-linked closed cell foam.
	However, as aforementioned in the rejection of Claim 36, Feher ‘944 does teach a thermal insulation layer (see Fig. 1, 4; "ribbon 60 of insulation material").

Feher ‘950 teaches wherein the thermal insulation layer comprises a radiation cross-linked closed cell foam (see Figs. 1, 6, 7; Col. 7 Lines 17-29 "PTC heater assembly 30 with blower 22 connected to the mattress pad 10 via a length of flexible air duct 40.  A good example of such an air duct 42 is known as Uniloop…it is important for good performance…that there is low heat loss in the air duct 42 in cold weather and in heating mode.  Although there are numerous materials and techniques that can be used to make a flexible insulated air duct...one example is to make an insulation sleeve 44 for the Uniloop air duct hose out of Volara...which is a polymeric foam with very small closed cells", wherein it is known in the art that Volara is radiation cross-linked polyethylene foam, see extrinsic evidence Carstens et al USPN 6582411; furthermore, the recitation “radiation cross-linked” is being treated as a product-by-process limitation. Therefore, even if Feher ‘950’s polymeric foam results in different structural characteristics of the end product than that by radiation cross-linking methods, it still would have been prima facie obvious at the time the invention was made to use the “radiation cross-linking” in the Feher ‘950 reference as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).
As such, Feher ‘944 teaches all of the elements of the instant invention as discussed in detail above except providing the material of the thermal insulation layer.  Although Feher ‘944 does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Feher ‘944 by making the thermal layer of the radiation cross-linked closed cell foam. Such modification would be considered a mere choice of a commonly used material, in the insulation art, to make the insulation material of the radiation cross-linked closed cell foam on the basis of its suitability for the intended use. In other words, the use of radiation cross-linked closed cell foam would have been an "obvious to try" approach because the use of such a well-known material for an insulation layer is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), furthermore evidenced by Feher ‘950.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feher ‘944 thermal insulation to be of the radiation cross-linked closed cell foam of Feher ‘950 as a known material in order to provide low heat loss and therefore effective thermal insulation (Col. 7 Lines 17-29).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feher (USPN 6954944), herein Feher ‘944, in view of Schmidt (EP 0818156) and Feher (USPN 7272936), herein Feher ‘936, as applied to Claim(s) 34, 36-38, 40-42 above, further in view of Bikes (USPN 7571615).
	Regarding Claim 39, modified Feher '944 teaches all the claimed limitations as discussed above in Claim 34.
	The body of Claim 39 is the same as the body of Claim 32.  As such, see the aforementioned rejection of the body of Claim 32 for the rejection of the body of Claim 39.


Response to Arguments
Applicant’s arguments with respect to claims 28-43 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Feher (USPN 7827620) directed to the headgear as claimed; Coleman (USPN 9804607), Parish et al (USPN 8955337), Calderon (US Publication 2017/0071783), Vistakula (USPN 8397518), Siores (GB 2430549) directed to interchangeable convective systems in helmets and seats; Bacchiega (USPN 6401262) directed to helmet with spacer fabric; Guttman et al (USPN 6510696), Redpath et al (USPN 10165817) directed to a connector; Creech et al (US Publication 2012/0227432), Battis et al (US Publication 2018/0064199), Buchert (US Publication 2017/0164675), Uttrachi (US Publication 2011/0219506), Apisdorf (USPN 5193347) directed to convective system controller; Feher (USPN 6855880) directed to radiation cross-linked closed cell foam. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732